Case 1:18-cv-05331-GBD-SN Document 74-1 Filed 08/05/19 Page 1of5

EXHIBIT A
Case 1:18-cv-05331-GBD-SN Document 74-1 Filed 08/05/19 Page 2 of 5

EX. A to Schlissel Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

_ Plai ntiff’s

Relationship to _
_ 9/Al Decedent _

  
  

 

 

 

 

   

 

~ $4,250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Laurence Schlissel Jon S. Schlissel Sibling
2 | Jude Laspa Susan Lee Schuler Sibling $4,250,000
3 Ted Slanker Susan Lee Schuler Child $8,500,000
4 Sandra Slanker-Isenberg Susan Lee Schuler Child $8,500,000
5 Bruce Seeliger Margaret Seeliger Spouse $12,500,000
6 | Jahnan Shajahan Mohammed Shajahan Child $8,500,000
7 | Layla Shajahan Mohammed Shajahan Child $8,500,000
8 Shirin Shajahan Mohammed Shajahan Child $8,500,000
9 | Yusuf Shajahan Mohammed Shajahan Child $8,500,000
10 | Christopher Davidson Kathryn A. Shatzoff Sibling $4,250,000
11 | Francis Shea Daniel Shea Sibling $4,250,000
12 | Kathleen Shea Daniel Shea Sibling $4,250,000
13. | Thomas J. Shea Daniel Shea Sibling $4,250,000
14 | Francis Shea Joseph Shea Sibling $4,250,000
15 | Kathleen Shea Joseph Shea Sibling $4,250,000
16 | Thomas J. Shea Joseph Shea Sibling $4,250,000
17 | Charles Clarke Antionette Sherman Parent $8,500,000
18 | Eloise Clarke Antionette Sherman Parent $8,500,000
19 | John Sigmund Johanna Sigmund Sibling $4,250,000
20 | Kenneth Sikorsky Gregory Sikorsky Sibling $4,250,000
21 | Jennifer Simon Berardi Arthur Simon Child $8,500,000
22 | Mandy Exantus Arthur Simon Child $8,500,000
23 | Stanley Simon Arthur Simon Sibling $4,250,000
24 | Susan Simon Arthur Simon Spouse $12,500,000
25 | Todd Simon Arthur Simon Child $8,500,000
26 | Marilyn Smith Pusey Leon Smith Spouse $12,500,000
27 | Irene Smith Leon Smith Parent $8,500,000
28 | Jasmine Michele Smith Leon Smith Child $8,500,000
29 | James Smith Moira A. Smith Spouse $12,500,000
30 | Patricia Mary Smith Moira A. Smith Child $8,500,000
31 | Joanne Messina Michael C. Sorresse Sibling $4,250,000
32 | Catherine Ricciardelli Michael C. Sorresse Spouse $12,500,000
33 | Leonard M. Sorresse Jr. Michael C. Sorresse Sibling $4,250,000
34 | Leonard M. Sorresse Sr. Michael C. Sorresse Parent $8,500,000
35 | Maria Sorresse Michael C. Sorresse Parent $8,500,000
36 | Nicholas Sorresse Michael C. Sorresse Sibling $4,250,000
37 | Linda E. Spampinato a/k/a Linda E. Melville | Donald F. Spampinato Sibling $4,250,000

 

Page 1 of 4

 
Case 1:18-cv-05331-GBD-SN Document 74-1 Filed 08/05/19 Page 3 of 5

EX. A to Schlissel Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

 

 

38 “Michael Spampinato

 

Donald F. Spampinato

NAME OF 9/11 DECEDENT

 

 
   
 

 

  

$4,250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sibling
39 | Kristina Spence Maynard S. Spence Child $8,500,000
40 | Shannon Spence Maynard S. Spence Child $8,500,000
41 | Dorothy Mullis Maynard S. Spence Sibling $4,250,000
42 | Daniel Carroll Patricia J. Statz Child $8,500,000
43 | David Carroll Patricia J. Statz Spouse $12,500,000
44 | Erick Carroll Patricia J. Statz Child $8,500,000
45 | Pamela Statz Patricia J. Statz Sibling $4,250,000
46 | Phil Statz Patricia J. Statz Sibling $4,250,000
47 | Gloria Darrisaw Edna L. Stephens Sibling $4,250,000
48 | Eunice W. Hendrix Edna L. Stephens Sibling $4,250,000
49 | Betty Jo Hill Edna L. Stephens Sibling $4,250,000
50 | Brenda Stephens Pyant Edna L. Stephens Sibling $4,250,000
51 | Eddie Stephens Edna L. Stephens Sibling $4,250,000
52 | Marvin Stephens Edna L. Stephens Sibling $4,250,000
53 | Mary L. Stephens Edna L. Stephens Sibling $4,250,000
54 | Barbara Stephens-Cobb Edna L. Stephens Sibling $4,250,000
55 | Torrass Allen-Stephens Edna L. Stephens Child $8,500,000
56 | Eric Stoller Sanford M. Stoller Child $8,500,000
57 | Glen Stoller Sanford M. Stoller Child $8,500,000
58 | Trudy Stoller Sanford M. Stoller Spouse $12,500,000
59 | Derek Strauss Steven Strauss Child $8,500,000
60 | Melanie Strauss Steven Strauss Child $8,500,000
61 | Jean Strauss a/k/a Jeannie Strauss Steven Strauss Spouse $12,500,000
62 | Jill Marsella Thomas F. Swift Spouse $12,500,000
63 | Elina Shirolkar Harshad S. Thatte Child $8,500,000
64 | Kathleen Thompson Brian T. Thompson Spouse $12,500,000
65 | Daniel Thompson Brian T. Thompson Child $8,500,000
66 | Giovanni McKenzie Vanavah Thompson Sibling $4,250,000
67 | Saundra Faye Woolen Tamara Thurman Parent $8,500,000
68 | Teresa Traina Christopher M Traina Parent $8,500,000
69 | Salvatore Traina Christopher M. Traina Parent $8,500,000
70 | Theresa Corio Diane M. Urban Sibling $4,250,000
71 Ann Van Hine Richard B. Van Hine Spouse $12,500,000
72 | Meghan Sensenig Richard B. Van Hine Child $8,500,000
73 | Emily Small Richard B. Van Hine Child $8,500,000
74 =| Vasanta Velamuri Sankara Velamuri Spouse $12,500,000
75 | Ramon Velazquez Jorge L. Velazquez Child $8,500,000

 

 

 

Page 2 of 4
Case 1:18-cv-05331-GBD-SN Document 74-1 Filed 08/05/19 Page 4of5

EX. A to Schlissel Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

 

 

76

Carmen Guzman

| DECEDENT

David Vera

   

 
 
  

 

$8,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parent
77 =| Migdalia Lopez David Vera Sibling $4,250,000
78 | Anthony Vola Maria P. Vola Sibling $4,250,000
79 | Clotilda Vola Maria P. Vola Sibling $4,250,000
80 | Kim Wagner Karen J. Wagner Sibling $4,250,000
82 | Warren Wagner Karen J. Wagner Sibling $4,250,000
83 | Karl Wagner Karen J. Wagner Sibling $4,250,000
84 | Andrea Treble Gabriela Waisman Sibling $4,250,000
85 | Armando Waisman Gabriela Waisman Parent $8,500,000
86 | Marta Waisman Gabriela Waisman Parent $8,500,000
87 | Rebecca Wald Clemento Victor Wald Spouse $12,500,000
88 | Daniella Wald Spielman Victor Wald Child $8,500,000
89 | Alexandra Wald Victor Wald Child $8,500,000
90 | Robert Wallace Robert F. Wallace Child $8,500,000
91 | Angela Watson Cucciniello Kenneth Watson Child $8,500,000
92 | Andrew Watson Kenneth Watson Parent $8,500,000
93 | Carmella Watson Kenneth Watson Parent $8,500,000
94 | Christopher Watson Kenneth Watson Child $8,500,000
95 | Gary Watson Kenneth Watson Child $8,500,000
96 | Glenn Watson Kenneth Watson Sibling $4,250,000
97 | James Watson Kenneth Watson Sibling $4,250,000
98 | Kenneth Watson, Jr. Kenneth Watson Child $8,500,000
99 | Susan Watson Kenneth Watson Spouse $12,500,000
100 | Tina Watson-Tirabassi Kenneth Watson Sibling $4,250,000
101 | Enid White John White Spouse $12,500,000
102 | Maxine White John White Child $8,500,000
103 | Wakeland Higgins Malissa White Spouse $12,500,000
104 | Phillip White Malissa White Sibling $4,250,000
105 | Hilda Ventura Wayne White Sibling $4,250,000
106 | Kathleen Wik William Wik Sibling $4,250,000
107 | Thomas C. Wik William Wik Sibling $4,250,000
108 | Raphael Wik William Wik Sibling $4,250,000
109 | Christopher Wong Yuk Ping Wong Child $8,500,000
110 | Eddie Wong Yuk Ping Wong Child $8,500,000
111 | Fahim Chowdhury Shakila Yasmin Sibling $4,250,000
112 | Sharif Chowdhury Shakila Yasmin Parent $8,500,000
113 | Showkatara Sharif Shakila Yasmin Parent $8,500,000
114 | William Youmans Suzanne Youmans Sibling $4,250,000

 

 

 

Page 3 of 4
Case 1:18-cv-05331-GBD-SN Document 74-1 Filed 08/05/19 Page 5of5

Edmond Young Sr.
Margaret Young
Markia Young
Marvene Young

Stephan Young

Michael Zampieri

Jeannie Schlesinger

Jack Zelmanowitz

EX. A to Schlissel Motion for Judgment on Damages

(Alphabetically by Last Name of 9/1] Decedent)

Edmond G. Young Jr.
Edmond G. Young Jr.
Edmond G. Young Jr.
Edmond G. Young Ir.
Edmond G. Young Jr.
Robert A. Zampieri

Robert A. Zampieri

Abraham Zelmanowitz

Parent
Parent
Sibling
Sibling
Child
Sibling
Sibling
Sibling

$8,500,000
$8,500,000
$4,250,000
$4,250,000
$8,500,000
$4,250,000
$4,250,000

$4,250,000

 

 

 

 

Total

 

$871,500,000.00

 

Page 4 of 4

 
